Citation Nr: 0113587	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-20 862	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from February 1979 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Nashville Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

Although the appellant was discharged from active service in 
February 1982, she did not file her initial claim for VA 
compensation benefits until June 1998.  This delay has led to 
difficulties in finding her service medical records.  Both 
the RO and the appellant have made extensive efforts to 
locate her service medical records, unfortunately without 
success.  These medical records are crucial to the proper 
adjudication of her claim.  

Information received from the appellant indicates that her 
service records were retained by her Reserve component until 
September or October 1984 and were only transferred to the 
National Personnel Records Center (NPRC) in St. Louis, MO at 
that time.  In November 1998, in response to the RO's initial 
request for the service medical records, the NPRC indicated 
that the appellant's service medical records were no longer 
at that location, having been sent to the VARO in New Jersey 
in connection with a claim for benefits filed by the 
appellant at the time of her separation from service (1982).  
However, the VARO in Newark, NJ indicated in July 1999 that 
no service medical records pertaining to the appellant had 
ever been received at that location, and the appellant 
indicated on her application (VA Form 21-526) that she had 
never filed a previous claim for VA benefits. 

Since the appellant's service records, including the service 
medical records, were apparently only transferred from the 
Department of the Army to the NPRC in September or October 
1984, and since the appellant has denied that she filed a 
claim for VA benefits before June 1998, the Board has been 
left with the impression that the NPRC may have been 
mistakenly referring in November 1998 to an individual other 
than the appellant who had filed a claim for VA benefits in 
1982.  It therefore appears to the Board that the NPRC may 
have been looking for the service medical records of the 
wrong individual in November 1998.  Another attempt to locate 
these missing service medical records would thus appear to be 
warranted in this case.  Cf. Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (only one search by the NPRC for service 
medical records may not always be sufficient to satisfy VA's 
duty to assist claimants in the development of evidence 
supporting their claims).  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should request the NPRC to 
conduct another special search for the 
appellant's missing service medical 
records, since the appellant maintains 
that she did not file a claim for VA 
benefits at the time of her separation 
from service in February 1982 and it 
appears those missing records may not 
have been transferred to the NPRC until 
September or October 1984.  The RO should 
also ask the Department of the Army and 
the appellant's Reserve unit (if she can 
identify it) to search for these missing 
service medical records, as well.  All 
possible sources for these records should 
be investigated.  

2.  The appellant should also be 
requested to supply more specific lay 
statements in support of her claim.  In 
particular, statements from individuals 
who have personal knowledge of her foot 
problems in service and who can specify 
where and when these problems were 
observed and/or  treated in service would 
be most helpful to her claim.  More 
specific descriptions of the types of 
foot problems experienced by the 
appellant in service would also be 
helpful.  The appellant should be 
accorded a reasonable period of time in 
which to obtain and submit this evidence.  

3.  The RO should also review the claims 
file and ensure that all additional 
evidentiary development action required 
by the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (to be codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  The RO should also 
refer to any pertinent guidance, 
including Federal Regulations, that is 
subsequently provided.  

4.  After all appropriate evidentiary 
development has been completed, the RO 
should readjudicate the claim seeking 
service connection for bilateral foot 
disabilities based upon a review of all 
of the relevant evidence.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is so informed, but she may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




